Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VISSENBERG et al (EP 2,650,599 A1).
Regarding claim 1, VISSENBERG discloses an assembly (Fig.8 shows luminaire 53 described in ¶0015) comprising: a base plate (ceiling tile 49 in Fig.8); and a first accessory housing (luminaire 53 as best described in ¶0013 of Fig.6) coupled to the base plate (49), the first accessory housing (53) defining a chamber (interior space between plate 43 and tile 49) to receive an accessory insert (device 59) therein, the first accessory housing (53) comprising a first end (11) adjacent the base plate (49) and a second end (43) spaced apart from the first end (11), a first wall (left curved wall) and second wall (right curved wall) 
Regarding claim 7, VISSENBERG discloses wherein the accessory insert (luminaire 53 as best described in ¶0013 of Fig.6) comprises a lighting fixture (Fig.8 shows light sources disposed adjacent plate 43) mounted to a plate (43), the plate (43) configured to be coupled to the second end (43).
Regarding claim 8, VISSENBERG discloses wherein the first end (11) of the first accessory housing (53) defines at least one opening (43) sized to access the chamber (interior space between plate 43 and tile 49).
Regarding claim 12, VISSENBERG discloses a ceiling assembly (47 in Fig.11) comprising: a ceiling grid (47 in Fig.11, ¶0018) comprising: a first member (23 in Figs.7-9 and 11) having a vertical portion (23 in Fig.7) and a horizontal portion (Fig.8 along plane P) extending along a length (25 in Fig.11) of the first member (23); and a second member (another brackets 23 crossing other brackets 23 in Fig.11) having a vertical portion (23) and a horizontal portion (Fig.11 shows lower horizontal portion along direction 25) extending along a length of the second member (crossing bracket  23); an accessory assembly (Fig.8 shows luminaire 53 described in ¶0015) comprising: a base plate (ceiling tile 49 in Fig.8); and a first accessory housing (luminaire 53 as best described in ¶0013 of Fig.6) coupled to the base plate (49), the first accessory housing (53) defining a chamber (interior space between plate 43 and tile 49) to receive an accessory insert (device 59) therein, the first accessory housing (53) comprising a first end (11) adjacent the base plate (49) and a second end (43) spaced apart from the first end (11), a 
Regarding claim 14, VISSENBERG discloses wherein the accessory insert (luminaire 53 as best described in ¶0013 of Fig.6) comprises a lighting fixture (Fig.8 shows light sources disposed adjacent plate 43) mounted to a plate (43), the plate (43) configured to be coupled to the second end (43).
Regarding claim 15, VISSENBERG discloses wherein the first end (11) of the first accessory housing (53) defines at least one opening (43) sized to access the chamber (interior space between plate 43 and tile 49).


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUANG (US 2014/0071665).
Regarding claim 18, HUANG discloses an accessory assembly (heat dissipating cover 3 and panel 1 in Figs.2-4) comprising: a housing (cover 3) defining a chamber (Figs.2 &4 show chamber defined by internal side 311 and surfaces 320) to receive an accessory insert (LED strip 4) therein, the housing comprising a first wall (one of side plates 321 or side plates 322 of surrounding plate 32) and a second wall (other one of side plates 321 or side plate 322 of surrounding plate 32) disposed between a first end (Fig.4 shows top plate 31) and a second end (Figs. 2 &4 show opening 33), wherein the second 
Regarding claim 19, DEGELMANN discloses the first mounting arm (Figs.3-4 show rightward flange 12 with panel 1) and the second mounting arm (Figs.3-4 show rightward flange 12 with panel 1) configured to be mounted to the vertical portions (5) of two intersecting members of the ceiling grid (Fig.3).
Regarding claim 20, DEGELMANN discloses the accessory insert (LED strip 4) comprising one of a sensor, speaker, or lighting fixture (LED strip 4) mounted to a plate (311, 31), the plate (311, 31) coupled to the second end (top end of surrounding plate 32) of the housing (cover 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over VISSENBERG et al (EP 2,650,599 A1) in view of SORENSEN et al (US 2017/0082253 A1). 
Regarding claim 5, VISSENBERG discloses the accessory insert (device 59) comprises a sensor (59) (¶0015) mounted to a plate (49), except: the plate (49) configured to be coupled to the second end (43).
Regarding claim 6, VISSENBERG discloses wherein the accessory insert comprises a speaker (col.2 lines 38-40 describes equivalent options for the at least one device, i.e. 59 in Fig.8, that include loud-speakers as well as sensors and light sources) mounted to a plate (49), except: the plate (49) configured to be coupled to the second end (11).
SORENSEN teaches in ¶s0056-0057, a housing 220-6 of a multipart luminaire 100-6 in Figs.14A-14B having a lower end (mating elements 240-6) coupled to a lower portion 110-6 having plate-shape thermal spreader 272-6 with light engine(s) 250 (of Figs.10A,13) for a the purpose of providing direct light below the ceiling grid unobscured by body of housing. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device of sensor and alternative speaker and light modules at the first top end of the housing of the accessory assembly of VISSENBERG et al to include being coupled at the lower end of the housing as taught of SORENSEN et al in order provide sensor or speaker unobscured exposure to effectively receive electromagnetic radiation or sound out sound waves, respectively. 


Allowable Subject Matter
Claims 2-4, 9-11, 13, 16 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach:
From claim 2, the assembly of claim 1, wherein: the second end of the first accessory housing comprises a first flange extending outwards from the first wall and a second flange extending outwards from the second wall; and the first flange and the second flange are adjacent to one another.
From claim 3, the assembly of claim 2, wherein the first flange and the second flange are configured to be mounted at an intersection of the intersecting members.
From claim 4, the assembly of claim 2, wherein the first flange and the second flange are configured to support a ceiling tile.
From claim 9, the assembly of claim 1, wherein: the base plate comprises a plurality of accessory housing attachment elements; at least one of the plurality of accessory housing attachment elements is configured to align with a quadrant defined by the intersecting members when the assembly is coupled to the ceiling grid; and the first accessory housing is coupled to one of the plurality of accessory housing attachment elements.
From claim 10, the assembly of claim 1, further comprising a second accessory housing coupled to the base plate, wherein the second accessory housing: defines a second chamber to receive another accessory insert therein, comprises a third end adjacent the base plate and a fourth end spaced apart from the third end, a third wall and fourth wall of the second chamber extending between the third end and the fourth end, and defines a second opening of the second chamber to receive the second accessory insert; and wherein, when the assembly is coupled to the ceiling grid, the first accessory housing and the second accessory housing are positioned on opposite sides of the vertical portion of one of the intersecting members.
Claim 11 depends from claim 10. 
From claim 13, the ceiling assembly of claim 12, wherein: the second end of the first accessory housing comprises a first flange extending outwards from the first wall and a second flange extending outwards from the second wall; and the first flange and the second flange are adjacent to one another.
From claim 16, the ceiling assembly of claim 12, wherein the accessory assembly further comprises a second accessory housing coupled to the base plate, wherein the second accessory housing: 
From claim 17, the ceiling assembly of claim 12, wherein: the accessory insert comprises one of a sensor, speaker, or lighting fixture mounted to a first plate, the first plate coupled to the second end of the first accessory housing, and the second accessory insert comprises one of another sensor, speaker, or lighting fixture mounted to a second plate, the second plate coupled to the fourth end of the second accessory housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MCLAUGHLIN, III et al (US 2019/0242560).  FARZAN (US 2018/0202634 A1).  OUDINA et al (US 2017/0307188).  MAHAFFEY et al (US 10,798,797).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

March 26, 2022
AC